DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-5, 7, 9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al (US 20160322679 A1) in view of Dubuc et al (US 20160084483 A1), Tziviskos et al (US 6411854 B1), Ke (US 20180010742 A1) and Rau et al (US 20110097610 A1).
Regarding claim 1, Landerer discloses a battery cell module comprising a battery cell package (12) comprising at least one battery cell which has a cooler connection surface (20); a cooling element (14) for the battery cell package (12) having a cooling surface (22) which faces the cooler connection surface (20); and a voltage-insulating layer (26) and/or a heat-conducting layer (28) arranged between the cooler connection surface (20) and the cooling surface (22) so as to form a direct cohesive connection 
Landerer further teaches that the terms " heat-conducting adhesive" and "heat-conducting casting compound" are used synonymously for materials which can be applied in a paste state, in which the material is deformable and which solidify after a hardening process to form a dimensionally stable, substantially rigid compound which securely fastens two components to be adhesive bonded to each other, wherein good heat-conducting capability is provided in the hardened state [paragraph 0051]. Therefore, the “heat-conducting casting compound” is synonymous to “heat conducting potting compound”. Since it is applied in a paste state and solidifies after a hardening process to form a dimensionally stable rigid compound, it can be said that the initial paste form is non-cured state. 
It is also known in the art to utilize thermally conducting potting material while in a liquid or semi-liquid state, and then it may be partially or wholly cured after being added. Once cured, the silicone potting compound acts as a thermally conductive interface as taught by Dubuc [Abstract; Fig. 1; 0005-0006, 0014-0021] and Tziviskos [Abstract; Fig. 3-4; column 2, line 33-50; column 4, line 33-42; column 7, line 20-26]. Ke teaches that the heat conductive adhesive in a semi-liquid form can be completely filled in the cavity, so that the production of air bubbles can be avoided [paragraph 0038]. Rau teaches that heat-conducting potting compound may possess electrically insulating properties [paragraph 0011]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 2, Landerer teaches that the voltage-insulating layer (26) is formed as a bonding or adhesive layer [paragraph 0050-0053]. 
Regarding claims 3-4, Landerer teaches that the heat-conducting layer (28) is formed as a bonding or adhesive layer [paragraph 0050-0053].
Regarding claim 5, Landerer teaches that the voltage-insulating layer (26) comprises a high-voltage-insulating film [paragraph 0050, 0052]
Regarding claim 7, Landerer teaches that a further heat-conducting layer (28) arranged between the cooler connection surface (20) and the cooling surface (22) so as to form the direct cohesive connection between the first cooler connection surface and the first cooling surface [Fig. 1-2; paragraph 0049-0053].
Regarding claim 9, Landerer teaches that the battery cell module is a motor vehicle battery cell module [paragraph 0003, 0012, 0046, 0063].
Regarding claim 14, Landerer discloses a battery cell module of a motor vehicle, consisting essentially of a battery cell package (12) comprising at least one battery cell having a cooler connection surface (20); a cooling element (14) that cools the battery cell package, the cooling element (14) having a cooling surface (22) facing the cooler connection surface (20); and a layer (24) arranged between the cooler connection surface (20) and the cooling surface (22) so as to form a direct cohesive connection between the cooler connection surface (20) and the cooling surface (22) [Abstract; Fig. 1-2; paragraph 0018, 0026, 0044-0050]. 

It is also known in the art to utilize thermally conducting potting material while in a liquid or semi-liquid state, and then it may be partially or wholly cured after being added. Once cured, the silicone potting compound acts as a thermally conductive interface as taught by Dubuc [Abstract; Fig. 1; 0005-0006, 0014-0021] and Tziviskos [Abstract; Fig. 3-4; column 2, line 33-50; column 4, line 33-42; column 7, line 20-26]. Ke teaches that the heat conductive adhesive in a semi-liquid form can be completely filled in the cavity, so that the production of air bubbles can be avoided [paragraph 0038]. Rau teaches that heat-conducting potting compound may possess electrically insulating properties [paragraph 0011]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of potting compound in order to adhere/bond elements firmly and at the same time electrically insulate the batteries and dissipate heat efficiently.
Regarding claim 15, Landerer teaches that the layer is a voltage-insulating layer (26) [paragraph 0049-0053].
Regarding claim 16-17, Landerer teaches that the layer is a heat-conducting layer (28)  [paragraph 0049-0053].

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al (US 20160322679 A1) in view of Dubuc et al (US 20160084483 A1), Tziviskos et al (US 6411854 B1), Ke (US 20180010742 A1) and Rau et al (US 20110097610 A1) as applied in claim1 and further in view of Klausmann et al (US 20140162105 A1).
Regarding claim 8, Landerer remains silent about a second battery package.  However, Klausmann teaches a battery module wherein two battery packages (16) are assembled on the two opposite cooling surfaces of a cooling plate (18) in a mirror-inverted manner [Fig. 1-2; paragraph 0020-0022]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of assembling in a mirror-inverted manner in order to have efficient thermal management.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723